The evidence in this record tends to prove that the defendant and the father of the injured child had had some words about a road, they separated, and defendant armed himself with a double-barrel gun and came back to where the father of the child was at his mill, with his wife, a son about 14 years old, and this little fellow who was injured; that, when the defendant got near the mill, he got off his wagon, with his gun, and advanced towards the mill, where the father of the child was behind the engine, with his wife and the child sitting near, on the end of cross-tie. As defendant advanced, some words passed between him and the father, and defendant fired on the father; at about the same time he was fired on either by the father or the older boy, the shot from defendant's gun striking the child in the face and blinding him. There was some other evidence in the case which tended to show that, when the father dodged behind *Page 614 
the engine, the defendant deliberately turned his gun on the child and fired; but this would have been the act of a fiend, and, in view of the good character proven for defendant, we have discarded that theory of the state in making the statement of facts upon which we predicate our conclusions. There was also some evidence on behalf of defendant that, in the first difficulty or altercation, the father had threatened to kill defendant.
Taking to the evidence most favorable to defendant, the child was an innocent bystander, and if the injury occurred during a rencounter, in which the defendant was justifiably defending himself from an unwarranted murderous assault, the injury would have been one of those unavoidable accidents, for which the law offers no redress. Tidwell v. State, 70 Ala. 33.
The defendant, on the trial, requested the court in writing to give several charges, correctly defining the law of self-defense when applied to a charge of felonious assault, and it is here urged that the court committed reversible error in refusing to give such charges, and if, as is contended, the defendant was in position to have pleaded self-defense, such charges should have been given; but the facts do not justify such a plea. The defendant had advanced on, and was in the act of attacking, his adversary, when he injured the child. He had had some words with the father earlier in the day; he had gone and armed himself, and returned to where the father was engaged with his own affairs, and advanced on him and fired the first shot, and the fact that the defendant had hitherto borne a good character, and the father of the child was a "mean man and dangerous character," would not authorize the defendant to kill him. The evidence, taken in its most favorable light for the defendant, did not tend to establish self-defense, and therefore the charges requested were abstract and properly refused. Cooke v. State, ante, p. 416, 93 So. 86.
The rulings of the court upon the admissibility of evidence were without error.
We find no error in the record and the judgment is affirmed.
Affirmed.
                              On Rehearing.
In addition to the reasons given in the original opinion, which treated the charges refused to defendant in a general way:
Charge 1 is the general charge, and, there being evidence to sustain the verdict, was properly refused.
Charge 2 was an argument, and not confined to the issues involved in the case.
Charges 3, 4, 5, 6, and 7, were referable alone to the charge of felonious assault, ignoring entirely the lesser offenses embraced in the charge of assault to murder, and under which the defendant was convicted of the lesser offense. Having been acquitted of the higher offense, at which these charges were directed, he cannot now complain.
Charge 5 is elliptical, and charge 10 is incomplete.
Charge 8 was properly refused, for reasons given in the original opinion.
Charge 9 was properly refused. It is only where a witness has sworn willfully falsely to a material fact that the jury may reject his entire testimony.
Application overruled.